 



Exhibit 10.7

 

LOCK-UP AGREEMENT

 

December 20, 2018

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Exchange Agreement, dated on or
about the date hereof (the “Exchange Agreement”), between SMAAASH ENTERTAINMENT,
INC. (the “Company”) and the undersigned pursuant to which Company is issuing a
Series A-1 Exchange Convertible Note and a Series A-2 Exchange Convertible Note
(collectively, the “Notes”, and the shares of common stock of the Company
issuable upon conversion thereof, the “Conversion Shares”) in exchange for that
certain Demand Secured Promissory Note originally issued by the Company to the
Maxim on November 20, 2018. All capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Notes.

 

The undersigned irrevocably agrees with the Company that, from the date hereof
until one hundred eighty (180) days following the Acquisition Closing Date (such
period, the “Restriction Period”), the undersigned will not offer, sell,
contract to sell, hypothecate, pledge or otherwise dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the undersigned or any Affiliate (as
defined below) of the undersigned or any person in privity with the undersigned
or any Affiliate of the undersigned), directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), with respect to, the Conversion Shares
(collectively, the “Securities”); provided, that nothing herein shall preclude
the undersigned from selling any other shares of Common Stock (other than the
Securities) held by the undersigned or its Affiliates. Beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act. In
order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the transfer agent of the Company from
effecting any actions in violation of this letter agreement. For purposes of
this Agreement, “Affiliate” means any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person, as such terms are used in and construed under Rule
405 under the Securities Act and “Person” means an individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind.

 

The undersigned acknowledges that the execution, delivery and performance of
this letter agreement is a material inducement to the Company to enter into the
Exchange Agreement and the Company shall be entitled to specific performance of
the undersigned’s obligations hereunder. The undersigned hereby represents that
the undersigned has the power and authority to execute, deliver and perform this
letter agreement, that the undersigned has received adequate consideration
therefor and that the undersigned will directly or indirectly benefit from the
Exchange Agreement.

 



 

 

 

This letter agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company and the undersigned. This
letter agreement shall be construed and enforced in accordance with the laws of
the State of Illinois without regard to the principles of conflict of laws. The
undersigned hereby irrevocably submits to the exclusive jurisdiction of the
courts of the State of Illinois located in Chicago, Illinois, for the purposes
of any suit, action or proceeding arising out of or relating to this letter
agreement, and hereby waives, and agrees not to assert in any such suit, action
or proceeding, any claim that (i) it is not personally subject to the
jurisdiction of such court, (ii) the suit, action or proceeding is brought in an
inconvenient forum, or (iii) the venue of the suit, action or proceeding is
improper. The undersigned hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
receiving a copy thereof sent to the Company at the address in effect for
notices to it under the Notes and agrees that such service shall constitute good
and sufficient service of process and notice thereof. The undersigned hereby
waives any right to a trial by jury. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law. The
undersigned agrees and understands that no issuance or sale of the Securities is
created or intended by virtue of this letter agreement.

 

By its signature below, the transfer agent of the Company hereby acknowledges
and agrees that, reflecting this letter agreement, it has placed an irrevocable
stop transfer instruction on all Securities beneficially owned by the
undersigned until the end of the Restriction Period. This letter agreement shall
be binding on successors and assigns of the undersigned with respect to the
Securities and any such successor or assign shall enter into a similar agreement
for the benefit of the Company.

 

 

*** SIGNATURE PAGE FOLLOWS*** 

 

2 

 

  



  Very truly yours,       Signature: /s/ Clifford Teller   Name (printed):
Clifford Teller   Title (if applicable): Executive Managing Director of
Investment Banking   Entity (if applicable):

 

[Signature Page to Lock-up Agreement]



 



3 

 